Citation Nr: 0502769	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability, claimed as secondary 
to a service-connected right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability, claimed as secondary to 
a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for orthopedic disabilities 
of his left knee and low back (both claimed as secondary to a 
service-connected right knee disability).  

The Board has reviewed the claims folder and notes that the 
veteran had previously been denied service connection for 
disabilities of his left knee and low back as secondary to a 
service-connected right knee disability in a prior and final 
June 1997 rating decision.  The RO has characterized the 
issues in its decision of May 2003 as being original claims 
for VA compensation for a left knee and low back disability 
and had developed the claims pursuant to the Veterans Claims 
Assistance Act of 2000 and thereafter denied them on the 
merits.  However, the Board finds that the correct 
characterization of the issues is whether new and material 
evidence has been submitted to reopen previously denied 
claims of entitlement to service connection for a left knee 
and low back disability.  Notwithstanding this, as the RO has 
essentially addressed these claims de novo and on the merits, 
the Board concludes that the RO has deemed that new and 
material evidence was submitted and has reopened the claims.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1997, the 
veteran's claims of entitlement to service connection for a 
left knee disability and a low back disability (to include as 
secondary to his service-connected right knee disability) 
were denied; the veteran was notified thereof by letter dated 
later that month and although he initiated an appeal, he did 
not perfect an appeal.

2.  The veteran submitted an application to reopen the claims 
of entitlement to service connection for a left knee 
disability and a low back disability in March 2003.

3.  In rating decision dated in May 2003, the claims of 
entitlement to service connection for a left knee disability 
and a low back disability were essentially reopened and 
denied on the merits.

4.  The additional evidence submitted to the RO pursuant to 
the March 2003 application to reopen and reviewed by the RO 
in its May 2003 rating decision had not been previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is of such 
significance that it mandates consideration in order to 
fairly decide the merits of the claims.

5.  A chronic left knee disability did not have its onset 
during service and is not the result of a service-connected 
right knee disability.

6.  A chronic low back disability did not have its onset 
during service and is not the result of a service-connected 
right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claims of service connection for a left 
knee and a low back disability; these claims are both 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2004).

2.  A chronic left knee disability was not incurred, nor may 
arthritis of the knee be presumed to have been incurred, in 
active duty and is not proximately due to a service-connected 
right knee disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).

3.  A chronic low back disability was not incurred, nor may 
arthritis of the low back be presumed to have been incurred, 
in active duty and is not proximately due to a service-
connected right knee disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claims.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in March 2003 
and August 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  Finally, no additional, 
relevant evidence has been identified that has not otherwise 
been requested or obtained.  Those records obtained by VA and 
associated with the veteran's claims file include his service 
medical records, private and VA medical records dated in the 
1940's, the 1950's, and from 1999 to 2002.  Additionally, the 
veteran has been provided with VA medical examinations in 
April 1997 and in April 2003 that include nexus opinions 
addressing the claims at issue.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and has been notified 
of VA's efforts to assist with these claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.

Factual Background

The veteran's service medical records show normal findings on 
orthopedic evaluation of his knees and spine during induction 
examination in March 1942.  His records show that he 
underwent a lateral meniscectomy of the semilunar cartilage 
of his right knee in June 1943 for treatment of chronic 
dislocations and right knee joint locking, pain and 
stiffness.  The records contain no mention of treatment for 
any complaints that pertain to his left knee and lumbosacral 
spine at any time during his period of military service or at 
his separation examination in June 1945.  

The veteran was honorably discharged from active duty in June 
1945 and was granted service connection for his right knee 
disability.  He is currently rated 60 percent disabled for 
his right knee.  In combination with his other service-
connected disabilities (i.e., maxillary sinusitis, a duodenal 
ulcer, and residuals of malaria), the veteran is currently in 
receipt of a total rating due to individual unemployability 
as a result of his service-connected disabilities.

The report of a VA medical examination conducted in September 
1945 shows no pathology of the veteran's left knee or 
lumbosacral spine.  Private and VA medical records thereafter 
show no significant findings with respect to his left knee or 
lumbosacral spine until a March 1979 VA treatment report 
shows that he was treated for a Baker's cyst and a torn 
lateral meniscus of his left knee, and an October 1983 
private treatment report showing treatment for mechanical low 
back pain.  Current medical records from VA and private 
sources show that the veteran's left knee disability has been 
diagnosed as degenerative joint disease with arthroplasty, 
and his low back disability has been diagnosed as chronic 
lumbar ligamentous strain.

In March 1997, the veteran filed his original claims for VA 
compensation for a left knee disability and a low back 
disability and contended that both disabilities were 
secondary to his service-connected right knee disability 
because it forced him to ambulate with an altered gait that, 
over time, caused him to develop a left knee and low back 
disability.  Pursuant to his claims, a VA physician examined 
him in April 1997.  The veteran's pertinent diagnoses were 
degenerative joint disease, left knee, status-post total left 
knee replacement and degenerative disease of the lumbar 
spine.  The report of this examination shows that the 
examiner considered the veteran's prior medical history and 
expressed the opinion that neither his left knee disability 
nor his low back disability were secondarily related to his 
service-connected right knee disability.  By RO rating 
decision of June 1997, the aforementioned evidence was 
reviewed and the veteran's claims of entitlement to service 
connection for orthopedic disabilities of the left knee and 
low back (to include as secondary to his service-connected 
right knee disability) were denied.  The veteran was duly 
informed of this adverse determination and his appellate 
rights in correspondence dated in June 1997.  Although the 
claims folder shows that he filed a Notice of Disagreement in 
July 1997 and was provided by VA with a Statement of the Case 
in September 1997, he failed to submit a timely Substantive 
Appeal to perfect his appeal.  The appellate period lapsed 
after one year and by June 1998 the denial became final.

In March 2003 the veteran applied to reopen his claims of 
entitlement to service connection for disabilities of his 
left knee and low back, which he again asserted were due to 
his service-connected right knee disability.  Evidence 
submitted in support of his claims consisted of VA medical 
records dated 2002 - 2003 showing treatment for degenerative 
joint disease of his left knee and lumbosacral spine and an 
April 2003 VA examination conducted by a physician's 
assistant who reviewed the veteran's claims file and medical 
history and affirmed the diagnoses of degenerative joint 
disease of the left knee, status post left knee arthroplasty, 
and chronic lumbar ligamentous strain.  In the discussion 
section of the examination report, the physician's assistant 
expressed his opinion that neither the veteran's left knee 
disability nor his low back disability were secondarily 
related to his service-connected right knee disability.




Analysis

As previously stated, the RO reviewed the evidence described 
in the factual portion of this decision and concluded that it 
was new and material to the veteran's previously denied 
claims for VA compensation for a left knee and low back 
disability.  By rating decision of May 2003, the RO reopened 
the claims for de novo review, developed them pursuant to the 
VCAA, and denied them on the merits.  The current matter 
stems from an appeal initiated and perfected by the veteran, 
and the claims are now before the Board for appellate 
consideration.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  The evidence of record has been reviewed in 
conjunction with 38 C.F.R. § 3.156(a), and a finding is made 
that the RO has, in essence, determined in its May 2003 
rating decision that new and material evidence had been 
received which was sufficient to reopen the previously denied 
left knee and low back disability claims for a de novo 
review.  See Barnett, 83 F.3d at 1383.  Although the RO 
determination of May 2003 is quite liberal with respect to 
finding that new and material evidence has been submitted, 
the Board finds no error on the part of the RO for arriving 
at this conclusion and also finds that new and material 
evidence has been received to reopen the claims.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

In the present case, the Board finds no basis to allow the 
veteran's claims of entitlement to VA compensation for either 
his left knee or low back disability.  The service medical 
records do not show treatment for his left knee or low back 
during active duty, and no objective evidence of any 
arthritic changes affecting either his left knee or 
lumbosacral spine to a compensable degree was shown to have 
been manifest within the one-year presumptive period 
following his discharge from active duty in June 1945.  
Thereafter, the earliest medical evidence of an orthopedic 
disability of the left knee and low back consists of medical 
reports dated in March 1979 and October 1983, respectively.  
None of the VA and private medical records that pertain to 
his left knee and low back disabilities present the objective 
conclusion that these were either directly related to his 
period of military service or secondary to his service-
connected right knee disability.  VA medical examinations 
conducted in April 1997 and April 2003 have each objectively 
determined that there exists no etiological link between his 
current left knee and low back disabilities with his right 
knee disorder.  

To the extent that the veteran asserts that his personal 
knowledge of his own medical condition and history is 
sufficient on its own to provide an objective link between 
his left knee and low back with his period of active duty, 
because he is not shown to be a trained medical professional 
he thus lacks the requisite credentials to provide commentary 
and opinion regarding matters of medical diagnosis and 
causation.  His statements in this regard are therefore not 
entitled to any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In view of the foregoing discussion, the Board concludes that 
the weight of the evidence is entirely against the veteran's 
claims and therefore his appeal of both issues must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of either 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


